   4:21-cv-03049-JMG-MDN Doc # 9 Filed: 06/11/21 Page 1 of 1 - Page ID # 107




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

JANE DOE,

                          Plaintiff,                                      4:21CV3049

        vs.
                                                               ORDER TO SHOW CAUSE
BOARD OF REGENTS OF THE
UNIVERSITY OF NEBRASKA; and
TAMIKO STRICKMAN, SUSAN FOSTER,
JUDY WALKER, JOHN ROE, individually
and in their official capacities; and OTHER
UNIDENTIFIED DEFENDANTS;

                          Defendants.

       Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time. But if the plaintiff shows good cause for the failure, the court must extend the time
for service for an appropriate period.” Fed. R. Civ. P. 4(m).
       Plaintiff filed the Complaint on February 28, 2021. (Filing No. 1). More than 90 days has
elapsed since the Complaint was filed. To date, Plaintiff has not filed any return of service
indicating service on the defendants, a waiver of service has not been filed, the defendants have
not entered a voluntary appearance or filed a responsive pleading, and Plaintiff has not requested
an extension of time to complete service. Accordingly,


       IT IS ORDERED that Plaintiff shall have until June 25, 2021, to show cause why this
case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m) or for want of
prosecution. The failure to timely comply with this order may result in dismissal of this action
without further notice.


       Dated this 11th day of June, 2021.
                                                        BY THE COURT:

                                                        s/Michael D. Nelson
                                                        United States Magistrate Judge
